Citation Nr: 1218719	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  06-34 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected cervical disc disease.

4.  Entitlement to service connection for left knee disorder, to include as secondary to service-connected cervical disc disease.

5.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected cervical disc disease.

6.  Entitlement to an initial rating greater than 20 percent for cervical disc disease.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to July 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, which increased the rating for the Veteran's service connected recurrent dislocation of the left shoulder to 20 percent, declined to reopen his claim for service connection a right knee disorder; denied service connection for a cervical spine disorder, lumbar spine disorder, left knee disorder, bilateral hip disorder, and left upper extremity numbness; and denied entitlement to a TDIU.

In April 2006, the Veteran filed notice of disagreement (NOD) with the denial of his petition to reopen his previously denied claim for service connection for a right knee disorder; the denial of his claims for service connection for a cervical spine disorder, lumbar spine disorder, left knee disorder, and right hip disorder; and the denial of his claim for entitlement to a TDIU.  As the claim for service connection for a hip disorder continued to be characterized as service connection for a bilateral hip disorder in the September 2006 statement of the case (SOC), the Board finds that entitlement to service connection for the right and left hip are still before the Board in the interest of fairness to the Veteran even though the left hip was not mentioned in the April 2006 NOD.

In January 2009, the Veteran testified during a personal hearing at the RO and, in August 2009, he testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  Transcripts of the hearings are of record.

In a December 2009 decision, the Board granted service connection for a cervical spine disability, diagnosed as a cervical strain, status post residuals of cervical surgery.  At that time, the Board remanded the remaining issues to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development including providing the Veteran with VA examinations.  

In January 2010, the AMC issued a rating decision granting an initial 20 percent disability rating for the Veteran's service-connected cervical disc disease.  In March 2010, the Veteran submitted a timely NOD with this rating decision, contending that his disability rating should be higher and should include consideration of his associated nerve damage.  Therefore, the issue of entitlement to a higher initial rating for service-connected cervical disc disease is properly before the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2011).    

Review of the record shows that the Veteran has repeatedly raised the issues of service connection for neuropathy of the bilateral lower extremities, to include as secondary to his service connected cervical disc disease, and raised the issue of service connection for erectile dysfunction (ED), to include as secondary to his service connected cervical disc disease, in January 2005 and March 2010 written statements.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to a TDIU prior to April 27, 2010, service connection for right knee, bilateral hip, left knee, and lumbar spine disorders, to include as secondary to service-connected cervical disc disease, and entitlement to an initial rating greater than 20 percent for cervical disc disease, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  In a December 1964 rating decision, the RO denied the Veteran's claim for service connection for a right knee disorder, finding no evidence of a post service chronic residual right knee disorder incurred in or aggravated by active service.  In a December 1965 rating decision, the RO confirmed and continued its previous denial.  The Veteran was notified in writing of the RO's determinations and his appellate rights and did not appeal.  The decisions are final. 

2.  The evidence received since the December 1965 rating decision that denied claim for service connection for a right knee disorder is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for a right knee disorder. 

3.  Service connection is in effect for major depressive disorder, evaluated at 50 percent disabling; operative residuals for recurrent dislocation of the left shoulder, evaluated at 20 percent disabling; and cervical disc disease, evaluated at 20 percent disabling.  The Veteran's combined disability evaluation is 70 percent disabling, effective from April 27, 2010.

4.  As of April 27, 2010, the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment. 






CONCLUSIONS OF LAW

1.  The December 1964 rating decision that denied entitlement to service connection for a right knee disorder, and the December 1965 rating decision that confirmed and continued that denial, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2011); 38 C.F.R. § 20.1103 (2011).

2.  The evidence presented since the December 1965 rating decision is new and material and the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for a total disability rating based on unemployability due to service-connected disabilities are met as of April 27, 2010.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board reopens the Veteran's claim for service connection for a right knee disorder, and grants entitlement to a TDIU, as of April 27, 2010.  With regard to those issues, this award represents a complete grant of the benefits sought on appeal. 

Entitlement to a TDIU prior to April 27, 2010 is addressed in the Remand below and remains pending on appeal.  Thus, any deficiency in VA's compliance with the duty to notify and assist or the Board's December 2009 Remand is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.



I.  New and Material Evidence

A December 1964 rating decision denied the Veteran's claim for service connection for a right knee injury finding that he did not have a post service chronic residual right knee disorder incurred during active military service.  The Veteran was notified in writing of the RO's determination and his appellate rights, and did not appeal and the decision was final.  38 U.S.C.A. § 7105. 

In December 1965, the RO issued another rating decision that confirmed and continued its previous denial.  The Veteran was notified in writing of the RO's determination and his appellate rights, and did not appeal and this decision is also final.  38 U.S.C.A. § 7105. 

A prior unappealed final decision may be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

VA must consider whether the new evidence could reasonably result in substantiation of the claim if VA fulfilled its duty to assist the Veteran with the development of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

In support of his current request to reopen his claim, the Veteran submitted private medical records that describe treatment for a right knee disorder, particularly records showing two surgeries for a repair of a ruptured quadriceps tendon in 1998 and 1999. A November 2008 private record shows that he had end stage degenerative joint disease of the right knee and underwent a total knee arthroplasty.  This evidence is new, as it has not been previously submitted, and also material, as it tends to show the existence of a current right knee disability, that addresses the basis of the prior RO denial.  As the additional evidence is both new and material, the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Adjudication of the claim does not end with a finding that new and material evidence has been submitted, nor is a grant of service connection assured.  Once a claim is reopened, the Veterans Claims Assistance Act of 2000 provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A.  As noted below, the Board is requesting additional development with respect to the underlying claim for service connection for a right knee disorder, and will issue a final decision once that development is complete, if the case is ultimately returned to the Board. 

II.  TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.  In addition, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, are considered one disability under this section.  Id.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

A veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same, when it is satisfactorily shown that he or she is unable to secure further employment.  38 C.F.R. § 4.18.  "Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  See Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  So even if the Veteran does not meet the threshold minimum percentage standards in § 4.16(a), extra-schedular consideration is to be given.  Id.  See also 38 C.F.R. § 3.321(b)(1).

In September 2010, during the pendency of this appeal, the RO granted service connection for a major depressive disorder and assigned a 50 percent disability rating, effective April 27, 2010.  Service connection is also in effect for cervical disc disease and a left shoulder disability, each assigned 20 percent disability ratings.

Thus, as of April 27, 2010, the Veteran has a single service-connected disability rated at 50 percent disabling and a combined disability rating of 70 percent disabling and thereby satisfies the threshold minimum criteria in 38 C.F.R. § 4.16(a) for schedular consideration of a TDIU. 

There are several statements of record from the Veteran's private physician showing that the Veteran is totally disabled and unable to pursue any occupation due to his cervical spine disability.  Furthermore, an April 2010 private psychological evaluation found that the Veteran suffers from a major depressive disorder that is so severe that it precludes a productive return to his occupation.  Specifically, the psychologist found that the Veteran does not meet the characteristics that employers find desirable in candidates for employment, specifically, motivation, initiative, flexibility, and positive attitude, and suffers from emotional and physical fatigue, irritability, and anxiety.  

Therefore, resolving doubt in the Veteran's favor, and as he meets the criteria for schedular consideration of a TDIU as of April 27, 2010 and the medical evidence shows that he is essentially totally disabled due to his service-connected disabilities, the Board finds that the criteria for entitlement to a TDIU are met from April 27, 2010.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened. 

Entitlement to a TDIU is granted from April 27, 2010


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In its December 2009 Remand, the Board directed that the Veteran be afforded VA examinations "by appropriate physicians, preferably an orthopedist or orthopedic surgeon and a neurologist (who have not previously examined the Veteran, if available)" to determine the etiology of any bilateral hip, left or right knee or lumbar spine disorder found.  The Board requested the examiner(s) to address the opinions provided by Dr. A.B., attributing the Veteran's instability to his cervical myelopathy.  

Unfortunately, review of the March 2010 VA examination report shows that Veteran was re-examined by the Family Practice physician who examined him in February 2009.  See e.g., Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant the right to compliance with the remand orders); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In March 2010, the VA examiner summarized the medical history provided by the Veteran, but did not address any of the relevant medical evidence present in the claims folder, including any opinions provided by Dr. A.B.  

More significantly, the March 2010 VA examiner said that he was unable to determine whether any of the Veteran's disorders were caused or aggravated by his service-connected cervical strain, status post residuals of cervical injury, without resort to speculation, but did not explain the basis for this opinion.  As such, the Board cannot determine whether this speculative opinion reflects the limitations of medical knowledge or the limitations of the medical examiner due to lack of expertise, unavailability of necessary facts, or a need for further research in the medical literature.  The March 2010 VA examiner's opinion is speculative and thereby insufficient to either establish the lack of a nexus between the Veteran's in-service injury, or to determine the degree of aggravation of a non-service-connected disability caused by a service- connected disability, if any.  See Jones v. Shinseki, 23 Vet. App. 382, 387-88 (2010), citing McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); see also Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the medical evidence of record shows that a September 1993 private MRI showed large disc herniations at C6-C7 and C5-C6 with cord compression.  A September 1993 consultation report by Dr. B.F.D. shows that the Veteran had cervical myelopathy secondary to herniated discs.  A September 1993 operative report shows the Veteran had cervical myelopathy due to disc abnormality and a severe, herniated disc at C6-C7.  In October 1993, Dr. S.J.B. found that the Veteran was mildly myelopathic.  

In December 1994, Dr. S.J.B. noted that the Veteran had residual findings of his original myelopathy and that any residual myelopathic symtoms that persisted beyond a year from surgery were unlikely to improve and represented permanent changes.  In February 1997, Dr. A.B. reported that the Veteran had cervical radiculopathy due to cervical disc disease, beginning in 1993 with rapidly progressing ataxia and partial paralysis of the upper and lower extremities.  The Veteran's gait was described as ataxic with obvious balance and coordination problem.  The prognosis was poor.

In December 1997, an office consultation report with Dr. J. shows that the Veteran had a post-operative neurological deficit in both lower extremities and a balance problem, which caused him to fall on severing occasions, injuring both knees.  The Veteran was found to have an abnormal gait and an obvious coordination or stance problem.  The report also shows that his instability was secondary to cervical myelopathy.  

A January 1999 private operative report reveals that cervical myelopathy due to disc removal at C4-C5 was a complicating factor with the Veteran's right knee pain because it caused a gait abnormality.  

July 1999, May 2000, May 2001, January 2002, August 2004 private supplemental disability insurance claim reports submitted by Dr. A.B. show a diagnosis cervical fusion, laminectomy, and discogenic disease, causing balance difficulty, ataxia, neck pain, and numbness of the hands.  These reports also show that the Veteran used a cane.  A July 2001 statement to waive jury duty submitted by Dr. A.B. shows severe ataxia secondary to cervical myelopathy that prohibits walking and prolonged sitting.  An October 2004 record shows acute cervical myelopathy secondary to severe cervical disc disease in 1993, necessitating surgery with fusion and resulting in ataxia, gait dysfunction, and chronic pain. 

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).

Additionally, review of the record shows that there appear to be some missing treatment records from the VA Medical Center (VAMC) in Philadelphia, Pennsylvania.  Specifically, there are no VA treatment records in the file dated from February 2005 to August 2009.  Additionally, at his January 2009 personal hearing at the RO, the Veteran asserted that he began receiving treatment at the VA in 2002.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, in Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely NOD and there is no issuance of a SOC, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  In the January 2010 rating decision, the AMC granted service connection for cervical disc disease and assigned an initial 20 percent rating, effective January 19, 2005.  The Veteran submitted a timely NOD, contending that he should be awarded a higher rating for his cervical disc disease and was entitled to separate ratings for his neuropathic symptoms in March 2010.  Therefore, the Veteran should be provided with a SOC on the issue of entitlement to a rating greater than 20 percent for cervical disc disease.  

As the Veteran's service connection claims and increased rating claim remain pending on appeal, the issue of entitlement to a TDIU prior to April 27, 2010 is inextricably intertwined with these claims as additional service connected disabilities or an increased initial rating for the Veteran's service connected cervical disc disease may result in a combined disability rating that meets the criteria for consideration of entitlement to a TDIU on a schedular basis under 38 C.F.R. § 4.16(a), prior to April 27, 2010.  

Accordingly, the case is REMANDED for the following action:


1.  Issue a statement of the case regarding the matter of entitlement to an initial rating in excess of 20 percent for cervical disc disease.  If, and only if, the appellant timely perfects an appeal, should this claim should be returned to the Board. 

2.  Obtain all medical records regarding the Veteran's treatment at the VAMC in Philadelphia, Pennsylvania, for the period from (a) January 2002 to May 2004; (b) from February 2005 to August 2009; and (c) from July 2010; and records from any additional VA and private medical providers identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

3.  Schedule the Veteran for VA neurological disorders and orthopedic examinations performed by appropriate physicians, i.e., a neurologist or a neurosurgeon and an orthopedist or an orthopedic surgeon (who have not previously examined the Veteran) to determine the etiology of any bilateral hip, left or right knee, or lumbar spine disorder found to be present.  The Veteran's claims file and a copy of this Remand should be made available to and reviewed by the examiners in conjunction with the examination.  A complete history of the claimed disorders should be obtained from the Veteran.  All indicated studies should be conducted, and all findings reported in detail. 

a) The examiners should identify if the Veteran has any diagnosed bilateral hip, left or right knee, or lumbar disorder(s).

b) If a bilateral hip, left or right knee, or lumbar spine disorder is diagnosed, the medical specialists are requested to render an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently diagnosed bilateral hip, left or right knee, or lumbar spine disorder was caused by military service or whether such an etiology or relationship is less than unlikely (i.e. less than a 50-50 probability).

c) The examiners should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed bilateral hip, left or right knee, or lumbar spine disorder is proximately due to or the result of service-connected cervical disc disease.  If not, is it at least as likely as not aggravated by service-connected cervical disc disease?  If aggravated, what permanent, measurable increase in current bilateral hip, left or right knee, or lumbar spine pathology is attributable to the service-connected cervical disc disease?  

d) The neurologist/neurosurgical examiner is particularly requested to indicate if the Veteran's service-connected cervical disc disease is manifested by or results in myelopathy, ataxia, and balance problems.  In providing this opinion, the examiner should explicitly address the relevant private medical evidence of record, summarized above, to specifically include the statements relating the Veteran's myelopathy, ataxia, and balance problems to his cervical spine disorder. 

e) All opinions and conclusions expressed must be supported by a complete rationale in a report.

f) In providing this opinion, the examiners should explicitly address the relevant private medical evidence of record, summarized in this Remand above, to specifically include the statements relating the Veteran's myelopathy, ataxia, and balance problems to his cervical spine disorder.  The examiner should also address the Veteran's lay statements of record, specifically his account of his in-service football injury.

If an examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, the examiner should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge, or that the actual cause cannot be selected from multiple potential causes. 

4.  After completion of the above, the RO/AMC should review the record and determine if any of the benefits sought can be granted.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   The appellant has the right to The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


